UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

APR 1 3 2016

C|erk, U.S. District & Bankruptcy
Courts for the Dcstrict of Columbia

SELENE FINANCIAL SERVICES,

Plaintiff,

Case: 1:16-mc-00749
Assigned To : Unassigned
Assign. Date : 4113/2016
Description: Miscellaneous

v.
LORNA Y. KELLAM, el al.,

Defendants.

\/&\./\_/\./\/§/\./§/

MEMORANDUM OPINION AND ORDER

lt appears that Lorna Y. Kellam and Troy O. Smith, who are or were parties to

proceedings in the United States Bankruptcy Court for the District of Delaware, seek removal of
the action to the United States District Court for the District of Columbia. Generally, a
defendant in a civil action brought in a State court may remove the action to a federal district
court if the action is one over which the federal district courts have original jurisdiction 28
U.S.C. § l44l(a). The action may be removed only "to the district court of the United States for
the district and division embracing the place where such action is pending." Ia’. Even if

removal to a federal district court were proper, removal to the District of Columbia is not.
lt is hereby
ORDERED that the application to proceed in forma pauperis is GRANTED; and it is
FURTHER ORDERED that this action is DISMISSED.

SO ORDERED.

DATE; Ll/l/t/.,ZU'\ v

 ;z;;-

Unite tates District Judge

3